Citation Nr: 0409982	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  03-15 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education 
Center in Muskogee, Oklahoma


THE ISSUE

Whether eligibility to a greater payment of education benefits 
under the Montgomery GI Bill (Chapter 30) Tuition Assistance Top-
Up Program has been established.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The appellant is currently on active duty with the United States 
Marine Corps.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) and Education Center in Muskogee, Oklahoma.  
A hearing had been scheduled before the Board for March 15, 2004.  
The appellant, who resides outside the United States, related that 
he would be unable to attend the hearing and requested that the 
appeal go forward without a hearing

This appeal is being REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if further 
action is required on his part.  



REMAND

The issue in this matter is whether eligibility to a greater 
payment of education benefits under the Montgomery GI Bill 
(Chapter 30) Tuition Assistance Top-Up program has been 
established.  

A review of the record reflects that in approximately November 
2003, the RO informed the appellant that corrected tuition 
assistance authorization forms were needed and that receipt of 
such forms would result in additional monies due to the appellant.  
Following receipt of the appellant's case at the Board, but prior 
to the promulgation of a decision regarding the issue set forth on 
the title page of this remand, the appellant submitted the 
requested forms to the Board for consideration in conjunction with 
his appeal.  However, on May 1, 2003, the Unites States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) found that 
the Board is not allowed to consider additional evidence without 
remanding the case to the RO for initial consideration and/or 
without obtaining a waiver of RO consideration from the appellant.  
See Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The appellant in this action has 
not submitted a waiver of RO consideration of the corrected 
tuition assistance authorization forms.  Therefore, in accordance 
with the decision of the Federal Circuit Court, this case must be 
remanded to the RO for initial consideration of the newly 
submitted evidence, including but not limited to the corrected 
tuition assistance authorization forms.  


Accordingly, this matter is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and ensure that any 
applicable notification and development action required by 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002), and any other 
applicable legal precedent is fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

2.  After any necessary development and/or notification has been 
completed to the extent possible, the RO should again review the 
record, including the corrected tuition assistance authorization 
forms submitted to the Board.  If any benefit sought on appeal, 
for which a notice of disagreement has been filed, remains denied, 
the appellant and his representative, if any, should be furnished 
a supplemental statement of the case and given the opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, this case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is to 
obtain additional development and adjudication, and the Board 
intimates no opinion, either favorable or unfavorable, as to the 
ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





